SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this “Agreement”) is entered into as of November 14,
2013 by and between Liberty Silver Corp., a Nevada corporation (the
“Corporation”), and BG Capital Group Ltd. (herein, called the “Lender”).

PRELIMINARY STATEMENTS:

WHEREAS, the Corporation has entered into that certain Loan Agreement, dated as
of November 14, 2013, between the Lender as lender and the Corporation as
borrower (as may be amended, modified, supplemented or replaced from time to
time, the “Loan Agreement”), pursuant to which the Lender agreed to make
available a loan facility to the Corporation for the purposes and on the terms
and conditions more specifically outlined therein;

WHEREAS, it is a condition to the extension of credit by the Lender pursuant to
the Loan Agreement that the Corporation enter into this Agreement in favour of
the Lender to secure its Secured Obligations;

FOR VALUABLE CONSIDERATION (the receipt and sufficiency of which are hereby
acknowledged), the Corporation covenants, acknowledges, represents and warrants
in favour of the Lender, as follows:

ARTICLE I.
DEFINITIONS

1.1

Terms Defined in Loan Agreement.  All capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Loan Agreement.

1.2

Terms Defined in the Uniform Commercial Code.  Terms defined in the Nevada
Uniform Commercial Code (the “Uniform Commercial Code”) which are not otherwise
defined in this Agreement are used herein as defined in the Uniform Commercial
Code as in effect on the date hereof;  provided that if, by reason of applicable
law, the validity or perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral granted under this
Agreement is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than Nevada, then as to the validity or perfection or the
effect of perfection or non-perfection or the priority, as the case may be, of
such security interest, “Uniform Commercial Code” shall mean the Uniform
Commercial Code as in effect in such other jurisdiction.

1.3

Definitions of Certain Terms Used Herein.  As used in this Agreement, in
addition to the terms defined in the Preliminary Statements, the following terms
shall have the following meanings:

“Accounts” means all rights to payment for goods sold or leased or services
rendered by Corporation, whether or not earned by performance, together with all
security interests or other security held by or granted to Corporation to secure
such rights to payment.

“Article” means a numbered article of this Agreement, unless another document is
specifically referenced.





Security Agreement - Liberty Silver Corp.




--------------------------------------------------------------------------------

“Chattel Paper” means any writing or group of writings which evidences both a
monetary obligation and a security interest in or a lease of specific goods.

“Collateral” means all Accounts, Chattel Paper, Documents, Equipment, Fixtures,
General Intangibles, Investment Property, Instruments, Inventory, Pledged
Deposits, Stock Rights, payment intangibles and Other Collateral, wherever
located, in which the Corporation now has or hereafter acquires any right or
interest, and the proceeds, insurance proceeds and products thereof, together
with all books and records, customer lists, credit files, computer files,
programs, printouts and other computer materials and records related thereto.

“Control” shall have the meaning set forth in Article 8 of the Uniform
Commercial Code as in effect from time to time.

“Documents” means all documents of title and goods evidenced thereby, including
without limitation all bills of lading, dock warrants, dock receipts, warehouse
receipts and orders for the delivery of goods, and also any other document which
in the regular course of business or financing is treated as adequately
evidencing that the person in possession of it is entitled to receive, hold and
dispose of the document and the goods it covers.

“Equipment” means all equipment, machinery, furniture, motor vehicles and other
goods used or usable by Corporation in its business and all other tangible
personal property (other than Inventory), and all accessions and additions
thereto, including, without limitation, all Fixtures owned by the Corporation.

“Exhibit” refers to a specific exhibit to this Agreement, unless another
document is specifically referenced.

“Fixtures” means all goods which become so related to particular real estate
that an interest in such goods arises under any real estate law applicable
thereto, including, without limitation, all trade fixtures.

“General Intangibles” means all intangible personal property (other than
Accounts) including, without limitation, all contract rights, rights to receive
payments of money, payment intangibles, choses in action, causes of action
including, without limitation, the commercial tort claims listed on Exhibit F
attached hereto, judgments, tax refunds and tax refund claims, patents, patent
applications, trademarks, trademark applications, trade names, copyrights,
domain names, licenses, franchises, computer programs, software, goodwill,
customer and supplier contracts, reversionary interests in pension and profit
sharing plans and reversionary, beneficial and residual interests in trusts,
leasehold interests in real or personal property, rights to receive rentals of
real or personal property and guarantee and indemnity claims, and interests in
general or limited partnerships, joint ventures or limited liability companies,
but excluding rights under (but not excluding Proceeds of) any lease, contract
or agreement (including, without limitation, any License) that by the terms
thereof, or under applicable law, cannot be assigned or a security interest
granted therein in the manner contemplated by this Agreement unless consent from
the relevant party or parties has been obtained and under the terms of which
lease, contract or agreement any such assignment or grant of a security interest
therein in the absence of such consent would, or could, result in the
termination thereof, but only to the extent that (y) such





Security Agreement - Liberty Silver Corp.

2




--------------------------------------------------------------------------------

rights are subject to such contractual or legal restriction and (z) such
restriction is not, or could not be, rendered ineffective pursuant to the
Uniform Commercial Code or any other applicable law (including any Insolvency
Law) or principles of equity.

“Investment Property” means a security, whether certificated or uncertificated;
a security entitlement; a securities account; a commodity contract; or a
commodity account (all as defined in the Uniform Commercial Code as in effect
from time to time); or other ownership interests in a corporation, partnership,
joint venture or limited liability company, and any right to receive dividends
or other distributions with respect to, in substitution for or in exchange for
any security.

“Instruments” means all negotiable instruments (as defined in § 3-104 of the
Uniform Commercial Code as in effect from time to time), certificated and
uncertificated securities, and any replacements therefor and Stock Rights
related thereto, and other writings which evidence a right to the payment of
money and which are not themselves agreements or leases and are of a type which
in the ordinary course of business are transferred by delivery with any
necessary endorsement or assignment, including, without limitation, all checks,
drafts, notes, bonds, debentures, government securities, certificates of
deposit, letters of credit, preferred and common stocks, options and warrants.

“Inventory” means all goods held for sale or lease, or furnished or to be
furnished under contracts of service, or consumed in the Corporation’s business,
including without limitation raw materials, intermediates, work in process,
packaging materials, finished goods, semi finished inventory, scrap inventory,
manufacturing supplies and spare parts, all such goods that have been returned
to or repossessed by or on behalf of the Corporation, and all such goods
released to the Corporation or to third parties under trust receipts or similar
documents.

“Other Collateral” means any property or interests in property of the
Corporation, not included within the defined terms Accounts, Chattel Paper,
Documents, Equipment, Fixtures, General Intangibles, Instruments, Inventory,
Investment Property, Pledged Deposits and Stock Rights, including, without
limitation, all cash on hand and all deposit accounts or other deposits (general
or special, time or demand, provisional or final) with any bank or other
financial institution, it being intended that the Collateral include all
property of the Corporation.

“Person” means and include any person, employee, individual, sole
proprietorship, partnership, joint venture, trust, limited liability company,
unincorporated organization, association, corporation, institution, entity,
party or governmental authority.

“Pledged Deposits” means all time deposits of money, whether or not evidenced by
certificates, which Corporation may from time to time designate as pledged to
the Lender as security for any Secured Obligation, and all rights to receive
interest on said deposits.

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments or Pledged Deposits, and any other rights or claims to receive money
which are General Intangibles or payment intangibles or which are otherwise
included as Collateral.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.





Security Agreement - Liberty Silver Corp.

3




--------------------------------------------------------------------------------

“Secured Obligations” means collectively, (i) the Loan Obligations and (ii) the
obligations of the Corporation to the Lender arising under, by reason of or in
respect of this Agreement.

“Security” has the meaning set forth in Article 8 of the Uniform Commercial Code
as in effect from time to time.

“Stock Rights” means any securities, dividends or other distributions and any
other right or property which Corporation shall receive or shall become entitled
to receive for any reason whatsoever with respect to, in substitution for or in
exchange for any securities, or other ownership interests in a corporation,
partnership, joint venture or limited liability company constituting Collateral
and any securities, any right to receive securities and any right to receive
dividends or other distributions with respect to, in substitution for or in
exchange for any securities in which Corporation now has or hereafter acquires
any right, issued by an issuer of such securities.

“Uniform Commercial Code” has the meaning set forth in Section 1.2 of this
Agreement.

ARTICLE II.
GRANT OF SECURITY INTEREST

The Corporation hereby pledges, assigns and grants to the Lender a security
interest in all of the Corporation’s now owned and hereafter acquired right,
title and interest in and to the Collateral to secure the prompt and complete
payment and performance of the Secured Obligations.

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

The Corporation represents and warrants to the Lender:

3.1

Title, Authorization, Validly and Enforceability.  The Corporation has good and
valid rights in and title to the Collateral with respect to which it has
purported to grant a security interest hereunder, free and clear of all Liens
except for Permitted Liens, and has full power and authority to grant to the
Lender the security interest in such Collateral pursuant hereto.  The execution
and delivery by the Corporation of this Agreement has been duly authorized by
proper proceedings, and this Agreement constitutes a legal, valid and binding
obligation of the Corporation and creates a security interest which is
enforceable against the Corporation in all now owned and hereafter acquired
Collateral, subject to the effect of any applicable bankruptcy, insolvency,
fraudulent conveyance or transfer and equitable subordination, reorganization,
moratorium, or similar laws now or hereafter in effect affecting creditors’
rights generally and to the effect of general principles of equity.  When
financing statements have been filed properly and timely in the appropriate
offices against the Corporation in the locations listed on Exhibit A, the Lender
will have a fully perfected first priority security interest in that Collateral
in which a security interest may be perfected by recording in a UCC filing
office, subject only to Permitted Liens.





Security Agreement - Liberty Silver Corp.

4




--------------------------------------------------------------------------------



3.2

Conflicting Laws and Contracts.  Neither the execution and delivery by the
Corporation of this Agreement, the creation and perfection of the security
interest in the Collateral granted hereunder, nor compliance with the terms and
provisions hereof will violate any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Corporation or the Corporation’s
certificate or articles of incorporation or bylaws, or violate in any material
respect the provisions of any indenture, instrument, or agreement to which the
Corporation is a party or is subject, or by which it, or its property, is bound,
or conflict with or constitute a material default thereunder, or result in the
creation or imposition of any Lien pursuant to the terms of any such indenture,
instrument or agreement (other than any Permitted Liens).

3.3

Status and Principal Location.  The Corporation is a corporation duly formed,
validly existing and in good standing under the laws of the State of Nevada.
 The Corporation’s mailing address and the location of its chief executive
office and of the books and records relating to the Receivables are disclosed in
Exhibit A.  The Corporation has no other places of business except those set
forth in Exhibit A.

3.4

Property Locations.  The Corporation’s Inventory, Equipment and Fixtures are
located solely at the locations described in Exhibit A.  None of such locations
constitutes a Material leasehold or Material warehouse facility.  All of said
locations are owned by the Corporation except for locations (i) which are leased
by the Corporation as lessee and designated in Part B of Exhibit A and (ii) at
which Inventory is held in a public warehouse or is otherwise held by a bailee
(for distribution or processing or otherwise) or on consignment as designated in
Part C of Exhibit A.

3.5

No Other Names.  The Corporation has not conducted business under any name
except the name in which it has executed this Agreement.

3.6

No Default.  No Default or Event of Default exists.

3.7

Accounts and Chattel Paper.  The names of the obligors, amounts owing, due dates
and other information with respect to the Accounts and Chattel Paper are and
will be correctly stated in all records of the Corporation relating thereto and
in all invoices.  As of the time when each Account or each item of Chattel Paper
arises, the Corporation shall be deemed to have represented and warranted that
such Account or Chattel Paper, as the case may be, and all records relating
thereto, are genuine and in all material respects what they purport to be.

3.8

Filing Requirements.  None of the Collateral is of a type for which security
interests or liens may be perfected by filing under any federal statute except
for the patents, trademarks and copyrights held by the Corporation and described
in Part A of Exhibit B.  The legal description, county and street address of
each property on which any Fixtures are located is set forth in Part B of
Exhibit B together with the name and address of the record owner of each such
property.

3.9

No Financing Statements.  As of the date hereof, no financing statement
describing all or any portion of the Collateral which has not lapsed or been
terminated naming





Security Agreement - Liberty Silver Corp.

5




--------------------------------------------------------------------------------

the Corporation as debtor has been filed in any jurisdiction except financing
statements naming the Lender as the secured party and those filed with respect
to Permitted Liens.

3.10

Federal Employer Identification Number and Corporate Identification Number.  The
Corporation's Federal employer identification number and corporate
identification number is set forth in Exhibit A.  

3.11

Pledged Securities and Other Investment Property.  Exhibit C sets forth a
complete and accurate list of the Instruments, Securities and other Investment
Property owned by Corporation which are being pledged hereunder.  The
Corporation is the direct and beneficial owner of each Instrument, Security and
other type of Investment Property listed on Exhibit C as being owned by it, free
and clear of any Liens, except for the security interest granted to the Lender
hereunder and Permitted Liens.  The Corporation further represents and warrants
that (i) all such Instruments, Securities or other types of Investment Property
which are shares of stock in a corporation or ownership interests in a
partnership or limited liability company have been (to the extent such concepts
are relevant with respect to such Instrument, Security or other type of
Investment Property) fully paid and are non-assessable and (ii) with respect to
any certificates delivered to the Lender representing an ownership interest in a
partnership or limited liability company, either such certificates are
“securities” as defined in Article 8 of the Uniform Commercial Code of the
applicable jurisdiction as a result of actions by the issuer or otherwise, or,
if such certificates are not securities, the Corporation has so informed the
Lender so that the Lender may take steps to perfect its security interest
therein as a General Intangible.

3.12

Commercial Tort Claims.  Exhibit F sets forth a complete list of pending
commercial tort claims of the Corporation.  

3.13

Depository and Securities Accounts.  Exhibit D sets forth a complete list of all
depository and securities accounts of the Corporation.

3.14

Reliance and Survival.  All representations and warranties of the Corporation
made herein or in any certificate or other document delivered by or on behalf of
the Corporation to the Lender are material and shall survive, and not merge on,
the issuance of this Agreement.  The Lender shall be deemed to have relied upon
each such representation and warranty notwithstanding any investigation made by
or on behalf of the Lender at any time.

ARTICLE IV.
COVENANTS

From the date of this Agreement and thereafter until this Agreement is
terminated:

4.1

General.

(a)

Taxes.  The Corporation shall pay when due all taxes, assessments and
governmental charges and levies upon the Collateral, except those which are
being contested in good faith by appropriate proceedings and with respect to
which no Lien other than a Permitted Lien exists.





Security Agreement - Liberty Silver Corp.

6




--------------------------------------------------------------------------------



(b)

Records and Reports; Notification of Default.  The Corporation shall maintain
complete and accurate books and records with respect to the Collateral.  The
Corporation shall give prompt notice in writing to the Lender of the occurrence
of any Event of Default and of any other development, financial or otherwise,
which might materially and adversely affect the Collateral.

(c)

Change in Location or Name.  The Corporation shall not (i) have any Inventory,
Equipment or Fixtures or proceeds or products thereof at a location other than a
location specified in Exhibit A, (ii) maintain records relating to the
Receivables at a location other than at the location specified on Exhibit A,
(iii) maintain a place of business at a location other than a location specified
on Exhibit A, (iv) change its name or taxpayer identification number or (v)
change its jurisdiction of organization or mailing address, unless the
Corporation shall have given the Lender not less than 30 days’ prior written
notice thereof, and the Lender shall have determined that such change will not
adversely affect the validity, perfection or priority of the Lender’s security
interest in the Collateral.

(d)

Other Financing Statements.  The Corporation shall not authorize the recording
of any financing statement naming it as “debtor” covering all or any portion of
the Collateral, except with respect to Permitted Liens.

(e)

Financing Statements and Other Actions; Defense of Title.  The Corporation
hereby authorizes the Lender to record all financing statements and other
documents and take such other actions as may from time to time be requested by
the Lender in order to maintain a first priority perfected security interest in
and, in the case of Investment Property, control of, the Collateral subject to
Permitted Liens.  The Corporation shall take any and all actions necessary to
defend title to the Collateral against all Persons and to defend the security
interest of the Lender in the Collateral and the priority thereof against any
Liens not expressly permitted hereunder or in the Loan Agreement.

(f)

Disposition of Collateral.  The Corporation shall not sell, lease or otherwise
dispose of the Collateral except as provided in the Loan Agreement.  

(g)

Liens.  The Corporation shall not create, incur, or suffer to exist any Liens on
the Collateral or any other property or rights to property owned by it except
(i) the security interest created by this Agreement, and (ii) Permitted Liens.  

4.2

Receivables.  Except as otherwise provided in this Agreement, the Corporation
shall take all commercially reasonable steps to collect all Receivables.

4.3

Securities, Documents and Pledged Deposits.  The Corporation shall (i) deliver
to the Lender immediately upon execution of this Agreement the originals of all
Securities (if any then exist), (ii) hold in trust for the Lender upon receipt
and immediately thereafter deliver to the Lender any Securities constituting
Collateral, and (iii) upon the designation of any Pledged Deposits (as set forth
in the definition thereof), deliver to the Lender such Pledged Deposits which
are evidenced by certificates included in the Collateral endorsed in blank,
marked with such legends and assigned as the Lender shall specify, in its
reasonable discretion.





Security Agreement - Liberty Silver Corp.

7




--------------------------------------------------------------------------------



4.4

Uncertificated Securities and Other Investment Property.  The Corporation shall
take any and all actions requested by Lender which are necessary to cause the
issuers of uncertificated securities which are Collateral and any securities
intermediary which is the holder of any Investment Property included in the
Collateral to enter into arrangements to give the Lender Control over such
securities or Investment Property all in form and substance satisfactory to the
Lender.

4.5

Stock and Other Ownership Interests.  The Lender or its nominee at any time
after the occurrence and during the continuance of an Event of Default after
notice to the Corporation of its intention to do so, shall have the exclusive
right to exercise all voting and corporate rights relating to the Collateral,
including, without limitation, exchange, subscription or any other rights,
privileges, or options pertaining to any corporate securities or other ownership
interests or Investment Property in or of a corporation, partnership, joint
venture or limited liability company constituting Collateral and the Stock
Rights as if it were the absolute owner thereof.

4.6

Deposit Accounts.  The Corporation shall (i) use its commercial best efforts to
obtain an agreement in the form of Exhibit E attached hereto from each bank or
other financial institution in which it maintains a deposit account or other
deposit (general or special, time or demand, provisional or final) regarding the
security interest granted to the Lender hereunder provided that no such
agreements will be required with respect to payroll accounts and trust accounts
and (ii) after the occurrence and during the continuance of an Event of Default,
deliver to each such bank or other financial institution a letter, in form and
substance acceptable to the Lender, transferring dominion and control over each
such account to the Lender until such time as no Event of Default exists;
provided, however, that the Lender shall not give any instructions under any
such agreement with any depository bank or otherwise access or obtain control
over such accounts until an Event of Default occurs.  In the case of deposits
maintained with Lender, the terms of such letter shall be subject to the
provisions of the Loan Agreement regarding set offs.

4.7

Federal, State or Municipal Claims.  The Corporation shall notify the Lender of
any Collateral which constitutes a claim against the United States government or
any state or local government or any instrumentality or agency thereof, the
assignment of which claim is restricted by federal, state or municipal law.

4.8

Inventory and Equipment.  The Corporation shall do all things reasonably
necessary to maintain, preserve, protect and keep the Inventory and the
Equipment in good repair and working and saleable condition, ordinary wear and
tear excepted.

ARTICLE V.
DEFAULT

5.1

Acceleration and Remedies.  Upon the occurrence and during the continuance of an
Event of Default, the Lender may exercise any or all of the following rights and
remedies:

(a)

Those rights and remedies provided in this Agreement, the Loan Agreement, or any
other Loan Document, provided that this Section 5.1(a) shall not be understood
to limit any rights or remedies available to the Lender prior to the occurrence
of an Event of Default.





Security Agreement - Liberty Silver Corp.

8




--------------------------------------------------------------------------------



(b)

Those rights and remedies available to a secured party under the Uniform
Commercial Code (whether or not the Uniform Commercial Code applies to the
affected Collateral) or under any other applicable law when a debtor is in
default under an agreement.

(c)

Without notice except as specifically provided in Section 8.1 or elsewhere
herein, sell, lease, assign, grant an option or options to purchase or otherwise
dispose of the Collateral or any part thereof in one or more parcels at public
or private sale, for cash, on credit or for future delivery, and upon such other
terms as the Lender may deem commercially reasonable.

5.2

Corporation’s Obligations Upon Default.  Upon the request of the Lender at any
time that an Event of Default exists, Corporation shall:

(a)

Assembly of Collateral.  Assemble and make available to the Lender the
Collateral and all records relating thereto at any place or places specified by
the Lender.

(b)

Secured Party Access.  Permit the Lender to enter any premises where all or any
part of the Collateral, or the books and records relating thereto, or both, are
located, to take possession of all or any part of the Collateral and to remove
all or any part of the Collateral.

5.3

License.  For purposes of enabling the Lender to exercise its remedies
hereunder, the Lender is hereby granted a license or other right to use, upon
the occurrence and during the continuance of an Event of Default, without
charge, Corporation’s labels, patents, copyrights, rights of use of any name,
trade secrets, trade names, trademarks, service marks, customer lists and
advertising matter, or any property of a similar nature, as it pertains to the
Collateral, in completing production of, advertising for sale, and selling any
Collateral, and, upon the occurrence and during the continuance of an Event of
Default, all of the Corporation’s economic rights and all other assignable
rights under all licenses and all franchise agreements shall inure to the
Lender’s benefit.  In addition, Corporation hereby irrevocably agrees that the
Lender may, upon the occurrence and during the continuance of an Event of
Default, sell any of the Corporation’s Inventory directly to any person,
including without limitation persons who have previously purchased the
Corporation’s Inventory from the Corporation and in connection with any such
sale or other enforcement of the Lender’s rights under this Agreement, may sell
Inventory which bears any trademark owned by or licensed to the Corporation and
any Inventory that is covered by any copyright owned by or licensed to the
Corporation and the Lender may finish any work in process and affix any
trademark owned by or licensed to the Corporation and sell such Inventory as
provided herein.

ARTICLE VI.
WAIVERS, AMENDMENTS AND REMEDIES

No delay or omission of the Lender to exercise any right or remedy granted under
this Agreement shall impair such right or remedy or be construed to be a waiver
of any Default or Event of Default or an acquiescence therein, and any single or
partial exercise of any such right or remedy shall not preclude any other or
further exercise thereof or the exercise of any other right or remedy.  No
waiver, amendment or other variation of the terms, conditions or provisions of
this Agreement whatsoever shall be valid unless in writing signed by the Lender
and then only to the extent in such writing specifically set forth.  All rights
and remedies contained in this





Security Agreement - Liberty Silver Corp.

9




--------------------------------------------------------------------------------

Agreement or by law afforded shall be cumulative and all shall be available to
the Lender until the Secured Obligations have been paid in full.

ARTICLE VII.
PROCEEDS; COLLECTION OF RECEIVABLES

7.1

Collection of Receivables.  The Lender may at any time after an Event of Default
occurs and as long as such Event of Default is continuing, by giving the
Corporation written notice, elect to require that the Receivables be paid
directly to the Lender.  In such event, Corporation shall, and shall permit the
Lender to, promptly notify the account debtors or obligors under the Receivables
of the Lender’s interest therein and direct such account debtors or obligors to
make payment of all amounts then or thereafter due under the Receivables
directly to the Lender.  Upon receipt of any such notice from the Lender,
Corporation shall thereafter hold in trust for the Lender all amounts and
proceeds received by it with respect to the Receivables and Other Collateral and
immediately and at all times thereafter deliver to the Lender all such amounts
and proceeds in the same form as so received, whether by cash, check, draft or
otherwise, with any necessary endorsements.  The Lender shall hold and apply
funds so received as provided by the terms of Section 7.2.

7.2

Special Collateral Account.  If an Event of Default has occurred and is
continuing, the Lender may require all cash proceeds of the Collateral to be
deposited in a special non-interest bearing cash collateral account designated
by the Lender and held there as security for the Secured Obligations.  The
Corporation shall have no control whatsoever over said cash collateral account.
 As long as an Event of Default exists, the Lender may, from time to time, apply
the collected balances in said cash collateral account to the payment of the
Secured Obligations whether or not the Secured Obligations shall then be due,
provided that, in the event that any such Event of Default is cured or waived,
any amount in such cash collateral account shall be deposited as directed by the
Corporation.

ARTICLE VIII.
GENERAL PROVISIONS

8.1

Notice of Disposition of Collateral.  The Corporation hereby waives notice of
the time and place of any public sale or the time after which any private sale
or other disposition of all or any part of the Collateral which is perishable or
threatens to decline speedily in value may be made.  With respect to all other
Collateral, notice of the time and place of any public sale or the time after
which any private sale or other disposition of all or any part of such
Collateral may be made shall be deemed reasonable if sent to the Corporation,
addressed as set forth in Article IX, at least ten (10) days prior to (i) the
date of any such public sale or (ii) the time after which any such private sale
or other disposition may be made.

8.2

Compromises and Collection of Collateral.  The Corporation and the Lender
recognize that setoffs, counterclaims, defenses and other claims may be asserted
by obligors with respect to certain of the Receivables, that certain of the
Receivables may be or become uncollectible in whole or in part and that the
expense and probability of success in litigating a disputed Receivable may
exceed the amount that reasonably may be expected to be recovered with respect
to a Receivable.  In view of the foregoing, the Corporation agrees that the
Lender





Security Agreement - Liberty Silver Corp.

10




--------------------------------------------------------------------------------

may at any time and from time to time, after the occurrence and during the
continuance of an Event of Default, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the Lender
in its sole discretion shall determine or abandon any Receivable, and any such
action by the Lender shall be commercially reasonable so long as the Lender acts
in good faith based on information known to it at the time it takes any such
action.

8.3

Secured Party Performance of the Corporation’s Obligations.  Without having any
obligation to do so, with ten (10) days prior to written notice to the
Corporation, the Lender may, if an Event of Default has occurred and is
continuing, perform or pay any obligation which the Corporation has agreed to
perform or pay in this Agreement and the Corporation shall reimburse the Lender
for any amounts paid by the Lender pursuant to this Section 8.3.  The
Corporation’s obligation to reimburse the Lender pursuant to the preceding
sentence shall be a Secured Obligation payable on demand.

8.4

Authorization for Secured Party to Take Certain Action.  The Corporation
irrevocably authorizes the Lender at any time and from time to time in the sole
discretion of the Lender and appoints the Lender as its attorney in fact (i) to
record financing statements necessary or desirable in the Lender’s sole
discretion to perfect and to maintain the perfection and priority of the
Lender’s security interest in the Collateral, (ii) upon the occurrence and
during the continuance of an Event of Default, to endorse and collect any cash
proceeds of the Collateral, (iii) upon the occurrence and during the continuance
of an Event of Default to contact and enter into one or more agreements with the
issuers of uncertificated securities which are Collateral and which are
Securities or with securities intermediaries holding other Investment Property
as may be necessary or advisable to give the Lender Control over such Securities
or other Investment Property, (iv) upon the occurrence and during the
continuance of an Event of Default, to enforce payment of the Receivables in the
name of the Lender or the Corporation, (v) upon the occurrence and during the
continuance of an Event of Default, to give notices of exclusive control and to
take control of all depository and other bank and securities accounts of
Corporation and to apply any funds in such accounts and the proceeds of any
other Collateral received by the Lender to the Secured Obligations as provided
in the Loan Agreement and (vi) upon the occurrence and during the continuance of
an Event of Default, to discharge past due taxes, assessments, charges, fees or
Liens on the Collateral (except for such Liens as are specifically permitted
hereunder), and the Corporation agrees to reimburse the Lender on demand for any
payment made or any expense incurred by the Lender in connection therewith,
provided that this authorization shall not relieve the Corporation of any of its
obligations under this Agreement or under the Loan Agreement.

8.5

Specific Performance of Certain Covenants.  The Corporation acknowledges and
agrees that a breach of any of the covenants contained in Sections 4.1(b),
4.1(c), 4.6, or 8.7 or in Article VII will cause irreparable injury to the
Lender, that the Lender has no adequate remedy at law in respect of such
breaches and therefore agrees, without limiting the right of the Lender to seek
and obtain specific performance of other obligations of the Corporation
contained in this Agreement, that the covenants of the Corporation contained in
the Sections referred to in this Section 8.5 shall be specifically enforceable
against the Corporation.

8.6

Use and Possession of Certain Premises.  Upon the occurrence and during the
continuance of an Event of Default, the Lender shall be entitled to occupy and
use any premises





Security Agreement - Liberty Silver Corp.

11




--------------------------------------------------------------------------------

owned or leased by the Corporation where any of the Collateral or any records
relating to the Collateral are located until the Secured Obligations are paid or
the Collateral is removed therefrom, whichever first occurs, without any
obligation to pay the Corporation for such use and occupancy.

8.7

Dispositions Not Authorized.  The Corporation is not authorized to sell or
otherwise dispose of the Collateral except as set forth in Section 4.1(h) and,
notwithstanding any course of dealing between the Corporation and the Lender or
other conduct of the Lender, no authorization to sell or otherwise dispose of
the Collateral (except as set forth in Section 4.1(h)) shall be binding upon the
Lender unless such authorization is in writing signed by the Lender.

8.8

Benefit of Agreement.  The terms and provisions of this Agreement shall be
binding upon and inure to the benefit of the Corporation, the Lender and their
respective successors and assigns, except that the Corporation shall not have
the right to assign its rights or delegate its obligations under this Agreement
or any interest herein, without the prior written consent of the Lender.

8.9

Survival of Representations.  All representations and warranties of the
Corporation contained in this Agreement and the Loan Agreement shall survive the
execution and delivery of this Agreement.

8.10

Taxes and Expenses.  

(a)

Any taxes (including income taxes) payable or ruled payable by Federal or State
authority in respect of this Agreement shall be paid by the Corporation,
together with interest and penalties, if any.    

(b)

The Corporation shall reimburse the Lender for any and all out-of-pocket
expenses and internal charges (including reasonable attorneys’, auditors’ and
accountants’ fees) paid or incurred by the Lender in connection with the
preparation, execution, delivery, administration, collection and enforcement of
this Agreement and in the audit, analysis, administration, collection,
preservation or sale of the Collateral (including the expenses and charges
associated with any periodic or special audit of the Collateral).  Any and all
costs and expenses incurred by the Corporation in the performance of actions
required pursuant to the terms hereof shall be borne solely by the Corporation.

8.11

Headings.  Section headings in this Agreement are for convenience of reference
only, and shall not govern the interpretation of any of the provisions of the
Agreement.

8.12

Termination.  This Agreement shall continue in effect (notwithstanding the fact
that from time to time there may be no Secured Obligations outstanding) until
all of the Commitment has terminated and all Secured Obligations have been paid
in full.  Upon termination of this Agreement, the Lender agrees, at the
Corporation’s cost and expense, to execute any and all documentation as may be
required by the Corporation in order to release the security interests granted
hereunder.

8.13

Entire Agreement.  This Agreement together with the other Loan Documents
embodies the entire agreement and understanding between the Corporation and the
Lender





Security Agreement - Liberty Silver Corp.

12




--------------------------------------------------------------------------------

relating to the Collateral and supersedes all prior agreements and
understandings between the Corporation and the Lender relating to the
Collateral.

8.14

CHOICE OF LAW; CONSENT TO JURISDICTION.  THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEVADA, EXCEPT TO THE
EXTENT THAT THE PERFECTION OR PRIORITY OF THE ENCUMBRANCE AND SECURITY INTERESTS
CREATED HEREUNDER IN RESPECT OF ANY PARTICULAR COLLATERAL ARE MANDATORILY
GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEVADA.  SUBJECT
ONLY TO THE EXCEPTION IN THE NEXT SENTENCE, CORPORATION AND AGENT HEREBY AGREE
TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN
NEVADA, AND WAIVE ANY OBJECTION BASED ON VENUE OR FORUM NON CONVENIENS WITH
RESPECT TO ANY ACTION INSTITUTED THEREIN AND AGREE THAT ANY DISPUTE CONCERNING
THE RELATIONSHIP BETWEEN THE PARTIES HERETO OR THE CONDUCT OF ANY PARTY IN
CONNECTION WITH THIS AGREEMENT OR OTHERWISE SHALL BE HEARD ONLY IN THE COURT
DESCRIBED ABOVE.  NOTWITHSTANDING THE FOREGOING, AGENT SHALL HAVE THE RIGHT TO
BRING ANY ACTION OR PROCEEDING AGAINST DEBTOR OR ITS PROPERTY IN THE COURTS OF
ANY OTHER JURISDICTION AGENT DEEMS NECESSARY OR APPROPRIATE IN ORDER TO REALIZE
ON THE COLLATERAL.

8.15

Indemnity.  The Corporation hereby agrees to indemnify the Lender, and its
respective successors, assigns, agents and employees, from and against any and
all liabilities, damages, penalties, suits, costs, and expenses of any kind and
nature (including, without limitation, all expenses of litigation or preparation
therefor whether or not the Lender is a party thereto) imposed on, incurred by
or asserted against the Lender, or its respective successors, assigns, agents
and employees, in any way relating to or arising out of this Agreement, or the
manufacture, purchase, acceptance, rejection, ownership, delivery, lease,
possession, use, operation, condition, sale, return or other disposition of any
Collateral (including, without limitation, latent and other defects, whether or
not discoverable by the Lender, and any claim for patent, trademark or copyright
infringement) except to the extent any such liabilities, penalties, suits,
damages, costs or expenses arise solely from the gross negligence or willful
misconduct of any such indemnified party.

8.16

Paramountcy.  In the event of any conflict or inconsistency between the
provisions of this Agreement and the Loan Agreement, the provisions of the Loan
Agreement shall prevail.

8.17

Judgment Currency.

(a)

If, for the purpose of obtaining or enforcing judgment against the Corporation
in any court in any jurisdiction, it becomes necessary to convert into a
particular currency (such currency being hereinafter in this Section 8.19
referred to as the “Judgment Currency”) an amount due in another currency (such
other currency being hereinafter referred to as the “Indebtedness Currency”)
under this agreement, the conversion shall be made at the rate of exchange
prevailing on the Business Day immediately preceding:





Security Agreement - Liberty Silver Corp.

13




--------------------------------------------------------------------------------



(i)

the date of actual payment of the amount due, in the case of any proceeding in
the courts of any jurisdiction that will give effect to such conversion being
made on such date; or

(ii)

the date on which the judgment is given, in the case of any proceeding in the
courts of any other jurisdiction (the date as of which such conversion is made
being hereinafter referred to as the “Judgment Conversion Date”).

(b)

If, in the case of any proceeding in the court of any jurisdiction referred to
above, there is a change in the rate of exchange prevailing between the Judgment
Conversion Date and the date of actual payment of the amount due, the
Corporation agrees to pay to the Lender such additional amount (if any) as may
be necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Indebtedness Currency which could have been purchased
with the amount of the Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date.

(c)

Any amount due from the Corporation under the provisions of this Section 8.19
shall be due as a separate debt and shall not be affected by judgment being
obtained for any other amounts due under or in respect of this Agreement.

(d)

The term “rate of exchange” in this Section 8.19 means the noon rate of exchange
for Canadian interbank transactions applied in converting the Indebtedness
Currency into the Judgment Currency published by the Bank of Canada for the day
in question for Canadian interbank transactions and shall be construed to
include any premiums or costs payable in connection with any currency conversion
being effected.

ARTICLE IX.
NOTICES

9.1

Sending Notices.  Any notice required or permitted to be given under this
Agreement shall be sent (and deemed received) in the manner set forth in
Section 12.9 of the Loan Agreement.








Security Agreement - Liberty Silver Corp.

14




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Corporation and the Lender have executed this Agreement
as of the date first above written.

LIBERTY SILVER CORP.







By: (signed) Manish Kshatriya

Name: Manish Kshatriya

Title:   Executive Vice President & Chief Financial  Officer  










BG CAPITAL GROUP LTD.







By: (signed) Robert Genovese

Name: Robert Genovese

Title:   President











Security Agreement - Liberty Silver Corp.







--------------------------------------------------------------------------------







EXHIBIT A

Principal Place of Business and Mailing Address:

Suite 2320
181 Bay Street
Toronto, ON  M5J 2T3




Location(s) of Receivables Records (if different from Principal Place of
Business above):

Suite 2320
181 Bay Street
Toronto, ON  M5J 2T3




Locations of Inventory and Equipment and Fixtures:

A.

Properties Owned by the Corporation:

Hi Ho Silver Claims and Trinity Silver Project

B.

Properties Leased by the Corporation (Include Landlord’s Name):

Office premises at 181 Bay Street, Suite 2330, Toronto, ON

Landlord: The Boston Consulting Group

Office premises at 808 Packer Way, Sparks, Nevada

Landlord: Yale Bayside Mountain View Investors, TIC dba Mountain View Business
Park

C.

Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

None

Federal Employer Identification Number:

32-0196442

Corporate Identification Number:

834957888





A-1

Security Agreement - Liberty Silver Corp.







--------------------------------------------------------------------------------







EXHIBIT B




A.

Patents, copyrights, trademarks protected under federal law:*

Mark

Registration Number

Registration Date

Not applicable

 

 




B.

Legal Description, county and street address where Fixtures located:

Not applicable
















_________________

*

For (i) trademarks, show the trademark itself, the registration date and the
registration number; (ii) trademark applications, show the trademark applied
for, the application filing date and the serial number of the application;
(iii) patents, show the patent number, issue date and a brief description of the
subject matter of the patent; and (iv) patent applications, show the serial
number of the application, the application filing date and a brief description
of the subject matter of the patent applied for.  Any licensing agreements for
patents or trademarks should be described on a separate schedule.





B-1

Security Agreement - Liberty Silver Corp.







--------------------------------------------------------------------------------







EXHIBIT C

LIST OF PLEDGED SECURITIES

1.

STOCKS:

Issuer

Certificate Number

Number of Shares

Not applicable

 

 




2.

BONDS:

Issuer

Number

Face Amount

Coupon Rate

Maturity

Not applicable

 

 

 

 




3.

GOVERNMENT SECURITIES:

Issuer

Number

Type

Face Amount

Coupon Rate

Maturity

Not applicable

 

 

 

 

 




4.

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY (CERTIFICATED AND UNCERTIFICATED):
   

Issuer

Description of Collateral

Percentage Ownership Interest

Not applicable

 

 








C-1

Security Agreement - Liberty Silver Corp.







--------------------------------------------------------------------------------







EXHIBIT D
DEPOSITORY ACCOUNTS

SECURITIES ACCOUNTS




DEPOSITORY ACCOUNTS




[Bank account information redacted]




















D-1

Security Agreement - Liberty Silver Corp.







--------------------------------------------------------------------------------







EXHIBIT E

Form of Account Control Agreement

ACCOUNT CONTROL AGREEMENT

THIS ACCOUNT CONTROL AGREEMENT (this “Agreement”) is entered into as of
____________, 20__, between Liberty Silver Corp. (the “Corporation”),
                                     , (the “Bank”) and BG Capital Group Ltd.
(the “Lender”), under that certain Security Agreement dated as of November 14,
2013 between the Corporation and the Lender (as amended, restated or modified
from time to time, the “Security Agreement”).

RECITALS

A.

To secure the repayment and performance of certain indebtedness, the Corporation
has executed and delivered to the Lender a Security Agreement pursuant to which
the Corporation granted to the Lender a security interest in all of the
Corporation’s deposit accounts and all rights in connection therewith (the
“Collateral”), including, without limitation, account number(s) _______________
maintained by the Corporation with Bank (the “Account”).

B.

The Corporation, the Lender and Bank are entering into this Agreement to, among
other things, provide for the Lender’s control over the Account in order to
perfect the security interest of the Lender therein as provided under the
Security Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, Corporation, Lender and Bank agree as follows:

1.

Notice of Security Interest of Lender.  Bank hereby acknowledges notice of the
security interest of the Lender in the Account.

2.

Disposition Following Notice of Actionable Default.  Following written notice
from the Lender that an Event of Default (as defined in the Security Agreement)
has occurred and is continuing (the “Notice”) without further consent or
authorization from the Corporation, Bank shall transfer pursuant to the Lender’s
instructions any collected and available balances in the Account at the end of
each Business Day to such account(s) as the Lender may specify from time to
time.  The Corporation hereby releases and discharges Bank from any liability on
account of any transfer from the Account made in accordance with the Lender’s
instructions.  Prior to receipt of the Lender’s Notice, Bank may permit the
Corporation to operate and transact business through the Account in its normal
fashion, including making withdrawals and transfers from the Account.  The
Lender shall give Bank sufficient advance written notice of any change in the
instructions for the Bank to act upon such changes.  Funds are not available if,
in the reasonable determination of the Lender, they are subject to a hold,
dispute or legal process preventing their withdrawal.  “Business Day” shall mean
each Monday through Friday, excluding bank holidays.  Following receipt of the
Lender’s Notice, Bank shall not honor any withdrawal or transfer





E-1

Security Agreement - Liberty Silver Corp.







--------------------------------------------------------------------------------

request by Corporation with respect to the Account or any request by the
Corporation to close or modify the Account.

3.

Returned Checks.  If the balance in the Account is not sufficient to pay Bank
for any returned check, draft or other order for the payment of money deposited
in the Account, the Lender agrees to pay Bank on demand any amounts actually
received by the Lender with respect to such returned check, draft or order of
payment if such amounts have not yet been distributed by the Lender.

4.

Fees and Charges.  If the balance in the Account is not sufficient to compensate
Bank for any fees or charges due Bank with respect to the Account and the
Corporation has not otherwise paid such fees, the Lender agrees to pay Bank such
fees on demand from any amounts actually received by the Lender from the Account
if such amounts have not yet been distributed by the Lender.

5.

Debit of Account.  The Corporation hereby authorizes Bank, without prior notice,
from time to time to debit any other account the Corporation may have with Bank
for the amount or amounts due Bank under Sections 3 and 4.

6.

Limitations on Offset.  Bank agrees it shall not offset against the Account,
except as permitted under this Agreement, until it has been advised in writing
by the Lender that the Security Agreement has been terminated.  The Lender shall
notify Bank promptly in writing upon such termination and this Agreement shall
automatically terminate upon receipt of such notice.

7.

Termination.  So long as no Notice has been given, the Corporation may terminate
this Agreement at any time by closing the Account provided that (i) the
Corporation provides the Lender not less than thirty (30) days’ prior written
notice of its intent to close the Account, (ii) the funds on deposit in the
Account are redeposited with a financial institution reasonably acceptable to
the Lender, and (iii) the financial institution in which the funds are deposited
enters into an agreement substantially similar to this Agreement with the Lender
and Corporation.  Following the date that a Notice has been given, Corporation
may not close the Account or terminate this Agreement without the Lender’s prior
written consent.

8.

Limitation of Bank’s Liability.  Bank shall not be liable to Corporation or the
Lender for any expense, claim, loss, damage or cost (“Damages”) arising out of
or relating to its performance under this Agreement other than those Damages
which result from the Bank’s intentional breach of this Agreement or directly
from its acts or omissions constituting negligence.  In no event shall Bank be
liable for any special, indirect, exemplary or consequential damages, including
but not limited to lost profits.  Bank shall be excused from failing to act or
delay in acting, and no such failure or delay shall constitute a breach of this
Agreement or otherwise give rise to any liability of Bank, if (a) such failure
or delay is caused by circumstances beyond Bank’s reasonable control, including
but not limited to legal constraint, emergency conditions, action or inaction of
governmental, civil or military authority, fire, strike, lockout or other labor
dispute, war, riot, theft, flood, earthquake or other natural disaster,
breakdown of public or private or common carrier communications or transmission
facilities, equipment failure, or act, negligence or default of the Corporation
or the Lender or (b) such





E-2

Security Agreement - Liberty Silver Corp.







--------------------------------------------------------------------------------

failure or delay resulted from Bank’s reasonable belief that the action would
have violated any guideline, rule or regulation of any governmental authority.

9.

Indemnity.  The Corporation shall indemnify Bank against, and hold it harmless
from, any and all liabilities, claims, costs, expenses and damages of any nature
(including but not limited to allocated costs of staff counsel, other reasonable
attorneys’ fees and any fees and expenses incurred in enforcing this Agreement)
in any way arising out of or relating to disputes or legal actions concerning
this Agreement.  This section does not apply to any cost or damage attributable
to the gross negligence or intentional misconduct of Bank.  The Corporation’s
and the Lender’s obligations under this section shall survive termination of
this Agreement.

10.

No Previous Assignment.  The Corporation represents and warrants that it has not
assigned or granted a security interest in the Account or any funds now or
hereafter deposited in the Account, except to the Lender.  Bank acknowledges
that it is not aware of any adverse claim against the Account.

11.

Corporation’s Covenants.  The Corporation covenants and agrees that:  (a) after
Notice has been given, it shall not withdraw any monies from the Account until
such time as the Lender advises Bank in writing that the Lender no longer claims
any interest in the Account and the monies deposited and to be deposited in the
Account; and (b) it shall not permit the Account to become subject to any other
pledge, assignment, lien, charge or encumbrance of any kind, nature or
description, other than the Lender’s security interest referred to herein.

12.

Bank Charges.  The Lender acknowledges and agrees that Bank has the right to
charge the Account from time to time, as set forth in this Agreement, and the
account agreement, as said agreements are amended from time to time, and that
the Lender has no right to the sums so withdrawn by Bank.

13.

Account Information.  At the Lender’s request, in addition to the original
statements which will be provided to Corporation, Bank shall provide the Lender
with duplicate statements and such other account information reasonably
requested by the Lender.  The Corporation authorizes Bank to provide any account
information requested by the Lender.

14.

Amendments in Writing.  This Agreement may be amended only by a writing signed
by the Corporation, the Lender and Bank.

15.

Counterparts.  This Agreement may be executed in counterparts; all such
counterparts shall constitute but one and the same agreement.

16.

Notices.  Any written notice or other written communication to be given to each
party under this Agreement shall be addressed to the person at the address set
forth on the signature page of this Agreement or to such other person or address
as a party may specify in writing.  Except as otherwise expressly provided
herein, any such notice shall be effective upon receipt.

17.

Final Agreement.  This Agreement controls in the event of any conflict between
this Agreement and any other document or written or oral statement.  This
Agreement supersedes





E-3

Security Agreement - Liberty Silver Corp.







--------------------------------------------------------------------------------

all prior understandings, writings, proposals, representations and
communications, oral or written, of any party relating to the subject matter
hereof.

18.

No Fiduciary Relationship.  Nothing contained in this Agreement shall create any
agency, fiduciary, joint venture or partnership relationship between or among
the Corporation, the Lender and Bank.

19.

Governing Law.  This Agreement shall be interpreted in accordance with the laws
of the State of Nevada without reference to principles of conflicts of law.




(signature page to follow)





E-4

Security Agreement - Liberty Silver Corp.







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the day and year first above written.

CORPORATION:




LIBERTY SILVER CORP.

By:

Name:

Title:

Address for notices for the Corporation:










Attention:

Facsimile:




LENDER:




BG CAPITAL GROUP LTD.




By:

Name:

Title:




Address for notices for the Lender:




_______________________

_______________________

_______________________

Attention:

Facsimile:




BANK:




[

]

By:

Name:

Title:




Address for notices for the Bank




Attention:

Facsimile:





E-5

Security Agreement - Liberty Silver Corp.







--------------------------------------------------------------------------------







EXHIBIT F

COMMERCIAL TORT CLAIMS

Except as disclosed in the Borrower’s Information Record and any and all U.S.
class action proceedings, there are no existing commercial tort claims.











F-1

Security Agreement - Liberty Silver Corp.





